WALSH, J.
Mildred Marie Lohr, horn May 5, 1915, child of Arthur Cleveland Lohr and Nellie M. Lohr, his wife, both deceased, is sought to he adopted by Louise I. Willis (Arthur C. Lohr’s sister) and her husband, George A. Willis, and also by Katherine J. Greene (Nellie M. Lohr’s sister) and her husband, Horatio B. V. Greene. Each couple has filed a petition for adoption with change of name.
The Greenes have been married 12 years and have no children, are comfortably situated as to home and surroundings and are equipped to properly care for the spiritual, moral and material welfare of the child. Witnesses of the highest character, including the Attorney General of Rhode Island and prominent citizens of the city of Cranston, have given testimony as to the character of the Greenes, their financial responsibility and their home surroundings, all of which appears to be favorable. The Greenes are Roman Catholics and it appears that Mr. Arthur C. Lohr and his wife, Nellie M. Lohr, in their lifetime attended St. Michael’s Roman Catholic Church, and that this child was brought up as a Roman Catholic until their decease.
- The Willises have four grown children. are comfortably situated as to home surroundings and would provide proper influences for the proper rearing of a child. Mr. Willis is sixty years old and is assisted in supporting his family by the wages of his daughters and son; Mrs. Willis also is employed occasionally at millinery. The Willises are members of the Episcopal Church and, in response to questions by their council, they manifest a willingness to send this child to the Catholic Church if the child so desired.
The paramount issue in these cases is, “What is best for the welfare of the child?” There is no question that all the parties concerned love the child. We are bound, however, by the principle this State has adopted when it assumes the duty of the parental relation towards the child, as expressed in General Laws 1923, section 1672. The same religious belief of the parents of the child is the governing factor, all else being equal. All these pe-titoners are qualified to provide amply for the material needs of the child, its education, and the good influences which will lead towards an honest, intelligent, self-supporting womanhood. My duty, however, as I see it is to place this child in a good family of the same religious belief as the parents of said child.
The petition of Horace B. Y. Greene and Katherine J. Greene for the adoption of Mildred M. Lohr is granted and tlie name of Mildred M. Lohr is changed to Mildred M. Greene.
The petition of George A. Willis and Louise I. Willis is denied and dismissed.
Decrees may be entered accordingly.